Citation Nr: 1803056	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for loss of front tooth.

6.  Entitlement to service connection for a sinus condition to include non-allergic rhinitis and bilateral nasal polyps.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1989, September 2000 to March 2001, May 2003 to February 2004, and October 2005 to August 2007.  In addition, he has Active Duty for Training and over 14 years of Inactive Duty for Training.  The Veteran has combat experience.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2017, the Veteran testified before the undersigned during a Board video hearing.  A copy of the hearing transcript has been associated with the claims file. 

The Veteran made a February 2011 claim for back disability.  While the RO characterized this claim as low back only, in light of the evidence of a possible cervical spine condition caused or aggravated by service, the Board has recharacterized the claim and bifurcated it as both service connection for lumbar and cervical spine.  Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss

A current hearing loss disability for VA disability purposes is required for service connection to be made.  The record reflects that the Veteran last had a hearing loss exam in July 2012 which found no hearing loss for VA disability purposes.  During the Board hearing, the Veteran testified that his hearing has gotten significantly worse.  As such, a new VA examination is required.

Bilateral Feet

The Veteran testified that during service his combat boots irritated his feet but he continued wearing them through the pain in order to complete his duties.

A VA examination was conducted in July 2012, finding hallux valgus.  The Veteran testified that this examination was not impartial and conducted in an unprofessional manner.

A November 2013 Disability Benefits Questionnaire showed a diagnosis of hammer toes and hallux valgus with hallux rigidus. 

VA treatment records in February 2014 noted left pes cavus, left hallux limitus, left hallux valgus, and left Tailor's Bunion.  November 2013 records noted slight plantar fascitis bilaterally as well.

A new VA examination is required, in light of the Veteran's contentions and to consider the diagnoses of record other than hallux valgus.


Lumbar and Cervical Spine

In a July 2007 STR, the Veteran reported neck pain and stiffness.  The STRs also reflect joint and back pain.

The Veteran was impacted by a November 2008 motor vehicle accident post-service.  Medical records from the November 2008 auto accident, note cervical and lumbar spine narrowing.  Degenerative changes of the cervical spine and lumbar spine were found.  It was unclear whether these disorders were present before the accident, but the arthritis was characterized as degenerative rather than traumatic.

While a VA examination was conducted in July 2012, the Veteran testified that this examination was not impartial and conducted in an unprofessional manner.

A September 2017 private chiropractic treatment record notes that the Veteran has lumbar spine disc degeneration with radicular symptoms in the left lower extremity, and this degeneration was present prior to the Veteran's November 2008 post-service motor vehicle accident.

During the Board hearing, the Veteran testified that he carried heavy equipment routinely during service and during combat duties, and often pushed himself to continue through pain, which caused or aggravated his low back.

A new VA examination, in light of the evidence of record and the Veteran's contentions, to opine as to the likelihood the lumbar and cervical spine diagnoses are related to service.

Tooth

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9918.  Otherwise, a veteran may be entitled to service connection for dental conditions for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In this case, the nature and extent of the Veteran's tooth disorder are unclear, as such, a VA examination is required.  

Sinus Condition

A VA examination was conducted in July 2012 finding non-allergic rhinitis and bilateral nasal polyps and no nexus to service.  The Veteran testified that this examination was not impartial and conducted in an unprofessional manner.

During the Board hearing, the Veteran testified he was exposed to burn pits, chemicals, and dust storms which contributed to his sinus disability.

A new VA examination is required, in light of the Veteran's contentions, to opine as to the likelihood the sinus diagnoses are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of any bilateral hearing loss. 
The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address:

(a)  Please use diagnostic testing to determine the extent to which the Veteran suffers from current hearing loss.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that any hearing loss was incurred in, caused or aggravated by the Veteran's service, taking into account the July 2012 positive VA nexus opinion of record.  Noise exposure is conceded.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed bilateral feet.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address:

(a)  Please determine any diagnoses as to the bilateral feet from February 2011 to present.  Diagnoses of hallux valgus, hammer toes, hallux rigidus, pes cavus, hallux limitus, Tailor's Bunion, and plantar fascitis are present in the record, as noted above, and requested to be considered.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that the bilateral feet disabilities were incurred in, caused or aggravated by the Veteran's service, to include wearing military foot gear and combat boots, carrying heavy equipment and performing combat duties continuously over time.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed lumbar and cervical spines.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address:

(a)  Please determine any diagnoses as to the claimed lumbar and cervical spines from February 2011 to present, to include degenerative joint disease.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that any lumbar and cervical spine disabilities were incurred in, caused or aggravated by the Veteran's service, to include carrying heavy equipment and performing combat duties continuously over time.

(c)  Please consider the STRs which reflect reports of neck pain, stiffness, joint and back pain; the  September 2017 private chiropractic treatment record which notes that the Veteran has lumbar spine disc degeneration with radicular symptoms in the left lower extremity, and this degeneration was present prior to the Veteran's November 2008 post-service motor vehicle accident; and the medical records from the November 2008 auto accident, which note degenerative changes of the cervical spine and lumbar spine were found.  

5.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed tooth disorder.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address:

(a)  Please determine any diagnoses as to the claimed tooth disability, with attention to the diagnostic criteria for teeth.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9918.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that any tooth disabilities were incurred in, caused or aggravated by the Veteran's service.

6.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed sinus condition to include non-allergic rhinitis and bilateral nasal polyps.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address:

(a)  Please determine any diagnoses as to the claimed sinus condition from February 2011 to present to include non-allergic rhinitis and bilateral nasal polyps.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that any sinus condition to include non-allergic rhinitis and bilateral nasal polyps was incurred in, caused or aggravated by the Veteran's service, to include exposure to burn pits, chemicals, and dust storms.

7.  For all examinations, the Veteran's lay statements, as a combat Veteran, must be given particular weight.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

8.  Readjudicate the Veteran's claims for service connection of bilateral hearing loss, bilateral foot, lumbar and cervical spine, tooth, and sinus disabilities.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




